Citation Nr: 1021299	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-25 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, 
schizoaffective disorder, and bipolar disorder.

2.  Entitlement to an increased rating greater than 20 
percent for lumbosacral strain, to include degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to July 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 2006 and August 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas, which continued the Veteran's 
20 percent rating for her low back disability and declined to 
reopen a claim for service connection for a psychiatric 
disorder, respectively.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by a January 2007 Board decision based on clear and 
unmistakable evidence that the Veteran's psychiatric disorder 
had pre-existed service and had not been permanently 
aggravated by service; a claim to reopen was filed in 
September 2007.  

2.  Evidence received since the January 2007 Board decision 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The Veteran's lumbosacral spine disorder is manifested by 
daily back pain, limitation of motion and tenderness, but not 
by limitation of forward flexion of the lumbosacral spine to 
30 degrees or less, ankylosis, or incapacitating episodes 
requiring bedrest and treatment by a physician.

4.  The Veteran's low back disability does not present an 
exceptional or unusual disability picture.




CONCLUSIONS OF LAW

1.  The January 2007 Board decision that denied the appeal 
for entitlement to service connection for a psychiatric 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1100 (2009).

2.  Evidence received since the January 2007 Board decision 
is not new and material, and, therefore, the claim may not be 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  The criteria for a disability rating greater than 20 
percent for lumbosacral strain, to include degenerative 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5010-5237 (2009)

4.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by or on behalf of the Veteran.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).



Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in her possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in her possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in September 2006, December 2007, and June 
2008 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately her responsibility to give VA 
any evidence pertaining to the claims.  This letter informed 
her that additional information or evidence was needed to 
support her claims, and asked her to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.

For purposes of evaluating the Veteran's request to reopen 
her claim of entitlement to service connection, the Board 
observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that with regard to matters that involve a 
request to reopen a previously denied claim for service 
connection based upon the receipt of new and material 
evidence, in addition to providing notice of the evidence and 
information that is necessary to establish entitlement to 
service connection, VA must first notify a claimant of the 
evidence and information that is necessary to reopen the 
claim.  To that end, the Court determined that in the context 
of a claim to reopen, the VCAA requires that VA must first 
review the bases for the prior denial of record, and then 
release a notice letter to the Veteran that explains the 
meaning of both "new" and "material" evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Id. 
 
The December 2007 letter informed the Veteran that her claim 
had been previously denied, and that new and material 
evidence was needed to substantiate the claim to reopen and 
described what would constitute such new and material 
evidence.  The letter also specifically explained the basis 
of the prior denial on the merits, and directed the Veteran 
to submit any new and material evidence showing evidence that 
her pre-existing psychiatric disorder had been permanently 
aggravated by service.  This letter was fully compliant with 
the requirements set forth in Kent v. Nicholson.  Id.

The letters explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Records from the Social 
Security Administration (SSA) were also obtained.  Private 
medical records identified by the Veteran have been obtained, 
to the extent possible.  The Veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claims.  

The Board also notes that, until a claim for service 
connection is reopened, VA does not have a duty to provide a 
medical examination or obtain a medical opinion.  See 38 
C.F.R. § 3.159(c)(4)(C)(iii).

With respect to the Veteran's claim for an increased rating, 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  

The RO provided the Veteran appropriate VA examinations in 
October 2006 and August 2008.  The VA examination reports are 
thorough and supported by VA outpatient treatment records.  
The examinations discussed the clinical findings and the 
Veteran's reported history as necessary to rate the 
disability under the applicable rating criteria.  
Specifically, the examinations provide sufficient information 
to assess the current severity of the Veteran's low back 
disability.  Based on the examinations and the fact there is 
no rule as to how current an examination must be, the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

A pre-existing injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009). 

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009). 

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim for a psychiatric disorder was originally 
denied in a June 1998 rating decision and the resulting 
lengthy procedural history included Board decisions in 
November 2004 and March 2006 and an order from the Court of 
Appeals for Veterans Claims remanding the March 2006 Board 
decision.  Thereafter, the Veteran's claim for service 
connection for a psychiatric disorder, to include paranoid-
type schizophrenia, was denied in a January 2007 Board 
decision based on clear and unmistakable evidence that the 
Veteran's psychiatric disorder had pre-existed service and 
had not been aggravated by service.    

At the time of the January 2007 Board decision, the record 
included service treatment records.  The service treatment 
records included the Veteran's August 1987 enlistment 
examination that made no mention of psychiatric problems.  At 
that time, the Veteran also denied a history of psychiatric 
problems.  However, a February 1989 Report of Mental Status 
Evaluation noted a history of psychiatric hospitalization 
prior to service.  The Evaluation indicated that the Veteran 
was referred for evaluation after she had been absent without 
leave (AWOL) for 26 days after a Christmas leave.  A 
psychiatric evaluation showed that she was fully alert and 
oriented, with normal behavior and thought content, 
unremarkable mood and affect, clear thinking process, and 
good memory.  The diagnosis was mixed personality disorder 
with schizotypal features.  Administrative separation was 
recommended.  A February 1989 separation examination report 
showed no psychiatric abnormality or history of psychiatric 
complaints.  

The Veteran's report of pre-service hospitalization was 
confirmed by records from Arkansas State Hospital, which 
showed that the Veteran was involuntary admitted in 1986 and 
1987, prior to her enlistment.  The diagnoses at that time 
were schizophreniform disorder and chronic undifferentiated-
type schizophrenic disorder.  

In addition, records from Community Counseling Services, 
dated in August 1991, indicated that the Veteran denied 
having any psychiatric problems while in service.

The record also included multiple statements from the 
Veteran, her friends and relatives, and her former and 
current representatives, including testimony offered during a 
June 2004 Board hearing.  These records discussed the 
Veteran's psychiatric symptomatology and the onset of that 
symptomatology.

Since January 2007, potentially relevant evidence received 
includes VA and private treatment records, as well as 
multiple statements from the Veteran and her representative. 
 
As noted, the Veteran's claim for service connection for a 
psychiatric disorder was denied by the Board in January 2007 
based on clear and unmistakable evidence that the Veteran's 
psychiatric disorder pre-existed service and was not 
permanently aggravated by service.  For evidence to be new 
and material in this matter, it would have to tend to show 
either that the Veteran's psychiatric disorder did not pre-
exist service or that the psychiatric disorder was 
permanently aggravated by service.  

A July 1998 private medical record indicated that the Veteran 
had been a patient of long standing.  The Veteran also was 
hospitalized in June, July, and August 2007 on two occasions, 
both for an extended period of time.  The Veteran otherwise 
received regular treatment for psychiatric symptoms.  The 
medical evidence indicates the Veteran has a discrete 
psychiatric disorder, although there is some dispute as to 
whether the correct diagnosis is 
schizophrenia/schizoaffective disorder or bipolar disorder.  
This diagnostic debate was of record at the time of and 
discussed in the January 2007 Board decision.

Thus, the medical evidence reflects that the Veteran does 
have a current psychiatric disability.  However, the Board 
notes that none of the newly submitted medical evidence 
indicates either that the Veteran's current psychiatric 
disorder did not pre-exist service or that it was permanently 
aggravated by her military service.   Indeed, the Veteran 
does not allege that any such medical evidence exists.    

The Board acknowledges the Veteran's sincere belief that her 
current psychiatric problems were aggravated by her military 
service.  The Board is cognizant that there are instances in 
which lay testimony can serve as probative evidence in 
establishing an association between service and the claimed 
disability so as to warrant reopening of the claim.  For 
example, a lay person may be competent to offer testimony on 
certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder.  However, the Board 
finds that a lay person is not competent to offer an opinion 
on a matter clearly requiring medical expertise, such as 
opining that a current psychiatric disorder either did not 
pre-exist service or that it was permanently aggravated by 
military service.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a 
case in which the Veteran and her representative's lay 
beliefs alone can serve to establish any association between 
the claimed disability and her military service so as to 
warrant reopening of the claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

Furthermore, the Board notes that the Veteran's lay 
assertions that a current psychiatric disorder was aggravated 
by her service were already of record at the time of the last 
denial.  Thus, her recent contentions are essentially 
cumulative of those already of record at the time of the last 
denial, and do not raise a reasonable possibility of 
substantiating the claim.

As noted, while the additional treatment records constitute 
new evidence, they are not material in that they do not show 
a possibility of substantiating the Veteran's claim.  
Accordingly, the additional evidence received since January 
2007 is not new and material and the claim may not be 
reopened.  Until the Veteran meets her threshold burden of 
submitting new and material evidence sufficient to reopen her 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2009).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and 
their residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2009).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
See 38 C.F.R. § 4.45.  

The Veteran's lumbosacral spine disability is rated at 20 
percent under DCs 5010-5237 for arthritis, due to trauma, 
substantiated by x-ray findings, (DC 5010) and for 
lumbosacral strain (DC 5237).  In this regard, the Board 
notes that hyphenated DCs are used when a rating under one DC 
requires use of an additional DC to identify the basis for 
the evaluation assigned.  38 C.F.R. § 4.27 (2009).  Effective 
from September 26, 2003, disabilities of the spine are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (for DCs 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a (2009). 

Notes appended to the rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to "the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation"; provided, however, that the aforementioned normal 
ranges of motion for each component of spinal motion, as 
recognized by VA, are the maximum that can be used for 
calculation of the combined range of motion, and each range 
of motion measurement is to be rounded to the nearest five 
degrees.  Id., Notes (2) and (4).  Note (5) provides that, 
for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note (6) provides that disability of 
the thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
Id.

Spine conditions rated under DC 5243, for intervertebral disc 
syndrome, may be rated alternatively based on incapacitating 
episodes.  The criteria provide for a 10 percent rating where 
intervertebral disc syndrome is manifested with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent rating was warranted where incapacitating 
episodes have a total duration of at least two weeks but less 
than 4 weeks during the past 12 months.  "Incapacitating 
episodes" was defined in Note (1) as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) also allowed the Veteran to be rated 
separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability.

The Veteran brought a claim for increased rating for her 
lumbosacral spine in September 2006.  In October 2005 and 
June 2006 VA treatment providers noted muscle tone and 
strength as within normal limits for her age, that her range 
of motion was intact for all joints and the neck, and that 
the Veteran ambulated with ease.  In August and October 2006 
the Veteran denied joint pain or stiffness during treatment 
for other complaints.  

In October 2006, the Veteran was afforded a VA examination.  
The examiner reviewed the Veteran's previous medical records, 
including prior MRIs, x-rays, and a VA examination.  The 
Veteran reported chronic low back pain, with the functional 
effect of making bending to pick things off the floor 
impossible, difficulty mopping the floor, extended sitting or 
standing, and walking to the mailbox was difficult.  She was 
unable to lift anything or yard work.  The Veteran reported a 
severe flare-up in May or June 2006, for which the Veteran 
put herself to bed for three to four days.  The Veteran used 
Flexeril and aspirin for pain management.  The Veteran denied 
any incapacitating episodes with prescribed bed rest by a 
doctor in the previous year.  The Veteran denied radiating 
pain or bowel or bladder impairment.  The Veteran noted that 
she was unemployed and receiving social security benefits, 
based on her back and psychiatric disabilities.  On 
examination, there was moderate tenderness to palpation in 
the lumbar area.  Forward flexion was limited by pain to 45 
degrees, extension limited by pain to 10 degrees, lateral 
flexion limited by pain to 15 degrees bilaterally, left 
rotation was limited by pain to 20 degrees, and right 
rotation to 25 degrees by pain.  There was no decreased range 
of motion on repetition due to pain, fatigue, weakness, or 
incoordination.  Reflexes were normal.  The examiner 
diagnosed chronic lumbosacral strain, with degenerative 
changes.  Contemporaneous x-rays showed mild disc space 
narrowing at L5-S1, with mild vertebral body spurs and 
degenerative changes in some facet joints.  

X-rays from July 2007 showed minimal early degenerative 
spurring along the anterior vertebral body margins.  That 
same month the Veteran was hospitalized for psychiatric 
problems.  Shortly after her admission, the Veteran noted 
that her back pain had significantly improved, which she 
attributed to a better bed than she used at home.  In January 
2008, the Veteran reported that she had no current pain.  

In August 2008, the Veteran was afforded another VA 
examination.  The Veteran reported daily pain in the mid-
lumbar area of the back, with occasional flare-ups of pain 
lasting two to three days and for which she took tramadol and 
cyclobenzaprine.  The Veteran noted that she worked 12 to 30 
hours per month in a cafeteria as a substitute worker.  
Between January and May 2008, the Veteran stated that she had 
missed one day of work due to pain in her back.  On 
examination, the Veteran was well developed with normal 
posture, gait, and spine appearance.  There was no noted 
paraspinal muscle spasm or tenderness.  Forward flexion was 
to 50 degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
All movements were further limited by pain, but without 
radiation.  After further repetition there was decreased 
forward flexion from 50 degrees to 40 degrees due to pain, 
but no other decrease noted.  There was no fatigue, weakness, 
or lack of endurance to repetitive testing.  Reflexes were 
equal and reactive, straight leg raises were negative 
bilaterally, sensory testing was normal, as was dorsiflexion 
and plantar flexion of the feet.  The examiner diagnosed 
degenerative arthritis of the lumbosacral spine with chronic 
lumbosacral strain.  Contemporaneous x-rays showed no focal 
osseous abnormality.

Under DC 5237, the Veteran is entitled to a 20 percent 
rating, but no higher, for limitation of forward flexion 
greater than 30 degrees but not greater than 60 degrees.  The 
Veteran's limitation of motion does not warrant a rating 
greater than 20 percent because flexion is not limited to 
less than 30 degrees nor is there ankylosis of the entire 
thoracolumbar spine.

Similarly, the Veteran is not entitled to a greater rating 
under any other DC.  There is no evidence of a diagnosis of 
intervertebral disc syndrome nor is there evidence or 
allegation that the Veteran suffered any incapacitating 
episodes that required prescribed bed rest and treatment by a 
physician, so DC 5243 is not applicable.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Traumatic arthritis (DC 5010) is rated as analogous to 
degenerative arthritis under DC 5003.  Degenerative 
arthritis, when established by x-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate DCs, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003 (2009).  In this case, as discussed above, 
there is evidence of degenerative arthritis, confirmed by x-
ray.  However, a separate rating under DC 5003 would not be 
warranted.  The Veteran's 20 percent rating under DC 5237, as 
discussed above, was based on limitation of motion due to 
pain and a separate rating under DC 5003 would be for the 
same symptomatology.  As separate ratings may not be assigned 
for the same symptomatology, a separate 10 percent rating 
under DC 5003 for the Veteran's limitation of motion based on 
pain is not warranted.

In addition, as noted above, separate ratings for 
neurological manifestations may be warranted under 38 C.F.R. 
§ 4.124a if supported by objective medical evidence.  General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).  In this case, however, there is no evidence of bladder 
or bowel impairment resulting from her disability.  Nor is 
there evidence of lower extremity neuropathy or 
radiculopathy. 
 
The Board notes that the Veteran's functional loss was 
considered, as the medical evidence shows that the Veteran 
has consistently complained of pain in the back.  38 C.F.R. 
§§ 4.40, 4.45.  However, even the additional limitation of 
flexion, extension, and lateral flexion documented during the 
August 2008 examination as resulting from pain is already 
contemplated in the disability rating currently assigned.  
Moreover, the Board notes that during the October 2006 VA 
examination there was no decreased range of motion due to 
pain on repetition.  In neither examination was there 
decreased motion on repetition due to fatigue, weakness, or 
lack of endurance.  The Veteran's motion has been limited 
only by pain, which is fully contemplated in the Veteran's 
current rating.  There is otherwise no evidence of impairment 
of motor skills, muscle function, or strength.  Consequently, 
the Board finds that a higher disability rating based on 
functional loss is not warranted. 
 
Accordingly, the preponderance of the evidence is against 
assignment of an increased disability rating for the 
Veteran's service-connected lumbosacral spine disability.  As 
the greater weight of evidence is against the claim, there is 
no doubt on this matter that could be resolved in her favor.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected lumbosacral spine is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's lumbosacral spine with the established criteria 
shows that the rating criteria reasonably describe the 
Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required hospitalization for her lumbar spine.  
While she has been hospitalized, this treatment appears to 
have been for psychiatric problems.  Additionally, there is 
not shown to be evidence of marked interference with 
employment due to the disability.  The VA medical 
examinations of record have shown that the Veteran has 
difficulty with extended periods of walking, sitting, or 
standing, as well as difficulty lifting and performing other 
physically demanding tasks.  The Board notes that the Veteran 
has experienced periods of unemployment during the appellate 
time frame, which she attributed to a combination of her back 
and psychiatric problems.  The Board notes that the August 
2003 SSA determination found both the Veteran's back and 
psychiatric problems to be significant; however, the 
favorable determination was more heavily based on her 
psychiatric symptoms ("She continues with daily severe 
discomfort but, more importantly, she has difficulty 
distinguishing reality, she cannot relate to others, 
everything has special meaning to her, medications cause her 
problems such as upset stomach and weight gain, and she 
remains depressed.")  In addition, the VA examinations and 
other medical evidence of record show that the Veteran has 
normal posture and gait and does not use a brace, cane, or 
other assistive device.  Finally, the Veteran's current 20 
percent rating contemplates difficulties with range of motion 
and associated activities, as well as an overall degree of 
occupational impairment.  In essence, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
these service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
to include schizophrenia, schizoaffective disorder, and 
bipolar disorder, has not been received and, therefore, the 
claim is denied.

Entitlement to an increased rating greater than 20 percent 
for lumbosacral strain, to include degenerative arthritis, is 
denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


